Citation Nr: 1525021	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for a bilateral eye disability.  

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a bilateral eye disability and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 RO decision denied entitlement to service connection for compound hyperopic astigmatism with presbyopia and mild cataracts, claimed as a bilateral eye injury; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the February 2007 RO decision, to include the Veteran's hearing testimony and lay statements, is new and material.


CONCLUSIONS OF LAW

1.  The February 2007 RO decision that denied entitlement to service connection for compound hyperopic astigmatism with presbyopia and mild cataracts, claimed as a bilateral eye injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received since the February 2007 rating decision, and the Veteran's claim for entitlement to service connection for a bilateral eye disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for a bilateral eye disability was denied in a February 2007 RO decision; the Veteran did not appeal or submit new evidence within one year of the decision.  In September 2010, the Veteran filed a new claim for a bilateral eye disability, which the RO denied in May 2011 and September 2011 rating decisions.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The appellant's prior claim was denied because there was no evidence that the Veteran's current eye problems were related to his in-service chemical exposure.  Thus, for evidence in this case to be considered new and material, it must show a nexus between the Veteran's current condition and an injury in service.  

Since February 2007, the Veteran has testified regarding the history and nature of his eye problems at a videoconference hearing before the Board.  Additionally, the Veteran has submitted a statement from a fire fighter and former service member regarding the toxic nature of Carbon Tetrachloride, the chemical the Veteran was exposed to in service, and this chemical's possible effect on the Veteran's health.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for hearing loss is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for a bilateral eye disability is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for a bilateral eye disability, as well as a skin condition, which he attributes to chemical exposure in service.  

The Veteran's service treatment records document that in January 1963, he was treated for chemical conjunctivitis after a fire extinguisher exploded in his face and eyes.  At his March 2015 hearing, the Veteran reported that after a brief period of blurry vision, his symptoms temporarily resolved, but that beginning in approximately 1966, he began experiencing eye dryness and difficulty focusing that has persisted since that time.  He also described a lengthy history of skin irritation.

In light of the complexity of the issues involved in this case, the Board finds that the opinions of specialists in the fields of ophthalmology and dermatology should be obtained.  Accordingly, the above issues are being remanded to afford the Veteran new VA examinations.  The examinations of the Veteran's eyes and skin should be performed by physicians who are Board certified in ophthalmology and dermatology respectively.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his eyes conducted by a Board certified ophthalmologist.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each identified eye disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's eye disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include chemical exposure in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA examination of his skin conducted by a Board certified dermatologist.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each identified skin condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include chemical exposure in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


